Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on July 16, 2021 has been entered.
In view of the amendment to the claims, the amendment of claims 15, 29 and 30 have been acknowledged. New claims 31-32 have been added.

Response to Arguments
Applicant’s arguments, see pages 7-10 of Remarks, filed July 16, 2021 have been fully considered. However, upon further consideration and additional prior art reference search, a new ground(s) of rejection is made in view of addition prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 15-17, 22 and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Eraker et al (U.S. Patent No. 10, 242, 400 B1) in view of Michalscheck et al (U.S. Patent Application Publication 2016/0284128 A1).

	Regarding claim 15, Eraker discloses a method of inputting a diagnosis result of a diagnosis target of a structure, the method comprising: 
displaying, on a screen, a spherical image of the structure (FIG. 2 shows an exemplary environment 200 for implementing various aspects of the disclosed inventions that includes a computer 20; Col 3, lines 22-39, FIG. 3 shows an embodiment of a user interface 300 for navigating a three-dimensional (3D) virtual tour of a real property; Col 10, lines 66-67 to Col 11, lines 1-43, the capture process (defining a spatial boundary, data sampling, and annotation) for an enhanced user experience involves a dense sampling of spherical panorama image data at multiple exposures (e.g., high definition rendering, HDR) and sampling of point cloud geometry from a hybrid camera and laser range scanning device.  The processing pipeline (determining data sets, image calibration, image processing, 3D reconstruction (3DR) and scene understanding) operates on the data output from the capture process; rendering displays the processed data to an end-user via an IO device. During rendering, the user's position and navigation influence which elements of geometry and image data are combined for a given Image-Based Rendering algorithm at any possible location in or around the virtual model … Composited image primitives such as a spherical panorama enable 2 DOF rotational navigation. As shown in FIG. 3, the user interface 300 displays a spherical image of the structure of room); 
receiving an input of a position of the diagnosis target within the spherical image (Col 11, lines 64-67 to Col 12, lines 1-10, FIG. 10 shows a transaction pipeline associated with use of the User Interface System.  The transaction pipeline 1000 ties together the use of IBR models of real property with specific transactions in different business scenarios.  Business scenarios may involve selling, buying, renting, leasing, or booking real estate such as houses, apartments, offices, or hotels--all associated with real estate environments; Col 13, lines 5-35, in one example of a Transaction 1000 … For example, when coordinating a home inspection contingency, the transactional system 1004 would coordinate a mutually agreeable date and time between the buyer, seller, buyer's agent and home inspector.  Following inspection, the home inspector would upload the inspection report into the transactional system 804 which the buyer would review and then continue to move forward with the closing process.  Other contingencies and parties are similarly coordinated. Thus, the pipeline 1000 performs the home inspection for providing the inspection report into the transactional system. FIG. 12 shows a block diagram of an embodiment of an on-demand method of providing information about items in a virtual tour, including merchant information and advertisements via the user interface 100; Col 14, lines 32-35, in step 1202, the user selects an object that he sees in the virtual tour.  For example, while touring the kitchen, the user may select the stove in step 1202); 
Col 14, lines 59-67, in step 1218, the identifying information about the object is presented to the user, along with information about merchants from whom the object may be purchased).
Eraker does not specifically disclose storing, in a memory, position information indicating the received position of the diagnosis target; 
displaying the image being superimposed on the spherical image based on the position of the diagnosis target; and
displaying an annotation input screen to receive, from a user, input of diagnosis information of the diagnosis target indicated by the displayed image superimposed on the spherical image.
	However, Eraker discloses the computer includes a hard disk drive for storing the information input by a user, or received from a remote computer, in a suitable digital format (FIG. 2; Col 5, lines 33-44). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the on-demand method to store the select location within the spherical image into the memory in order to disclose “storing, in a memory, position information indicating the received position of the diagnosis target”.
	In additional, Eraker discloses displaying the image being superimposed on the spherical image based on the position of the diagnosis target (Col 14, lines 6-20, FIG. 11 shows an embodiment of the user interface 300 with an enhanced transaction capability.  In the embodiment shown, items such as furniture and appliances that are viewable via UI element 302 during a virtual tour may be associated with a transaction tag 1110 that indicates the item may be commercially available for the viewer to purchase.  Although the transaction tag 1110 shown in FIG. 11 is perceptible by the viewer, transaction tags in some embodiments may be imperceptible by the user, such as annotations and metadata added during the data capture process.  Other embodiments may not rely on transaction tags, instead relying on on-demand identification methods such as object, image, text, and trademark recognition techniques to identify items shown in UI element 302).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the on-demand method to display the identifying information about the object being superimposed on the spherical image based on the position of the diagnosis target.
	However, Eraker does not specifically disclose displaying an annotation input screen for inputting diagnosis information of the diagnosis target.     
	In the similar field of endeavor, Michalscheck discloses (FIGS. 1, 2 and 3; paragraph [0061], the computing device 26 may also include an image sensor 44, such as a digital camera or other image acquisition circuitry.  More specifically, the image sensor 44 may be capable of capturing a visual representation of surrounding physical features, for example, as image data.  As will be described in more detail below, visual representations of a portion of the facility may be transmitted to another computing device 26 to enable remotely and/or automatically identifying the industrial automation equipment 16 and/or providing other relevant information) displaying (Paragraph [0168], FIG. 11 is a screen capture of a display, in accordance with embodiments presented herein.  To simplify the following discussion, the display 183 will be described in relation to a mobile computing device 26 (e.g., a computing device 26)) an annotation input screen to receive, from a user, input of diagnosis information (Paragraph [0190], the user may select the notification virtual object.  For example, in response to a selection of the first notification virtual object 242, the mobile computing device 26 may display the control unit virtual object 190 to indicate that the obsolete status of the control unit automation; paragraphs [0192]-[0193], for example, the control unit virtual object 190 includes a Y (e.g., yes) button virtual object 228, an N (e.g., no) button virtual object 230, and an audit button virtual object 232.  More specifically, when the audit button virtual object 232 is selected, an audit result virtual object 234 may be displayed to provide results of an audit assessment … For example, when the Y button virtual object 228 is selected, the out of data firmware/software of the industrial automation equipment 16 may be updated and/or replacement parts for parts available in limited supplies may be recommended) of the diagnosis target (Paragraph [0169], the display 183 depicts a portion of the facility as real objects, which in the depicted embodiment includes a control unit real object 184) indicated by the displayed image superimposed on (Paragraph [0189], a first notification virtual object 242 is superimposed on the control unit real object 184) the spherical image (Paragraph [0175], the mobile computing device 26 may then depict real objects to visually represent its surroundings (block 200).  In some embodiments, the real objects may be based on image data capturing the surroundings proximate the mobile computing device 26 (block 210).  For example, the mobile computing device 26 may display a visual representation presently captured by its image sensor 44, in which visual representations of physical features (e.g., the industrial automation equipment 16) are real objects; paragraph [0178], the visual representation may be a three-dimensional (3D) representation of the facility determined by a 3D scan of the facility to capture the 3D contours of the physical features, such as the 3D shape of industrial automation equipment 16.  The 3D visual representation may facilitate training users 32 regarding the operation and/or layout of the facility).
	Eraker and Michalscheck are analogous art because both pertain to utilize the method for performing the inspection of the captured structure. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the a user interface taught by Eraker to have the user interface monitoring taught by Michalscheck to provide the user input screen corresponding to the indicated diagnosis target in order to allow the user input the diagnosis information. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Eraker according to the relied-upon teachings of Michalscheck to obtain the invention as specified in claim.

	Regarding claim 16, the combination of Eraker in view of Michalscheck discloses everything claimed as applied above (see claim 15), and Eraker further disclose wherein the step of displaying the spherical image further comprises displaying, on a single screen, the spherical image and a drawing of a constructional form of the structure (Col 7, lines 32-39, FIG. 3 shows an embodiment of a user interface 300 for navigating a three-dimensional (3D) virtual tour of a real property; user Interface element 302 is the viewpoint within a virtual model generated by combining geometry and image data using Image-Based Rendering (IBR), thus creating a 3-dimensional (3D) view.  UI element 304 is a two-dimensional (2D) map overlay that displays the relative location in the virtual model of the current viewpoint 306 shown in UI element 302. UI element 304 shows a drawing of a constructional form of the structure).

	Regarding claim 17, the combination of Eraker in view of Michalscheck discloses everything claimed as applied above (see claim 16), and Eraker further disclose wherein the step of displaying the spherical image comprises displaying an image capture position at which the spherical image was captured, by superimposing the image capture position on the drawing of the constructional form of the structure (Col 7, lines 32-39, FIG. 3 shows an embodiment of a user interface 300 for navigating a three-dimensional (3D) virtual tour of a real property; user Interface element 302 is the viewpoint within a virtual model generated by combining geometry and image data using Image-Based Rendering (IBR), thus creating a 3-dimensional (3D) view.  UI element 304 is a two-dimensional (2D) map overlay that displays the relative location in the virtual model of the current viewpoint 306 shown in UI element 302. User Interface element 302 is the viewpoint and UI element 304 shows a drawing of a constructional form of the structure displaying the relative location in the virtual model of the current viewpoint 306).

Regarding claim 22, the combination of Eraker in view of Michalscheck discloses everything claimed as applied above (see claim 15).
However, Eraker does not specifically disclose wherein the step of displaying the annotation input screen comprises displaying the annotation input screen by superimposing the annotation input screen on a part of the spherical image.
	In the similar field of endeavor, Michalscheck discloses wherein the step of displaying the annotation input screen comprises displaying the annotation input screen by superimposing the annotation input screen on a part of the spherical image (Paragraph [0168], FIG. 11 is a screen capture of a display, in accordance with embodiments presented herein; paragraph [0175], the mobile computing device 26 may then depict real objects to visually represent its surroundings (block 200).  In some embodiments, the real objects may be based on image data capturing the surroundings proximate the mobile computing device 26 (block 210).  For example, the mobile computing device 26 may display a visual representation presently captured by its image sensor 44, in which visual representations of physical features (e.g., the industrial automation equipment 16) are real objects; paragraph [0178], the visual representation may be a three-dimensional (3D) representation of the facility determined by a 3D scan of the facility to capture the 3D contours of the physical features, such as the 3D shape of industrial automation equipment 16.  The 3D visual representation may facilitate training users 32 regarding the operation and/or layout of the facility; paragraph [0190], the user may select the notification virtual object.  For example, in response to a selection of the first notification virtual object 242, the mobile computing device 26 may display the control unit virtual object 190 to indicate that the obsolete status of the control unit automation. Thus, the control unit virtual object 190 superimposes on a part of the spherical image).
	Eraker and Michalscheck are analogous art because both pertain to utilize the method for performing the inspection of the captured structure. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the a user interface taught by Eraker to have the user interface monitoring taught by Michalscheck to provide the user input screen corresponding to the indicated diagnosis target in order to allow the user input the diagnosis information. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Eraker according to the relied-upon teachings of Michalscheck to obtain the invention as specified in claim.

	Regarding claim 28, the combination of Eraker in view of Michalscheck discloses everything claimed as applied above (see claim 17), and Eraker further disclose wherein the displayed image capture position is selectable by an operator (Col 7, lines 32-39, FIG. 3 shows an embodiment of a user interface 300 for navigating a three-dimensional (3D) virtual tour of a real property; user Interface element 302 is the viewpoint within a virtual model generated by combining geometry and image data using Image-Based Rendering (IBR), thus creating a 3-dimensional (3D) view.  UI element 304 is a two-dimensional (2D) map overlay that displays the relative location in the virtual model of the current viewpoint 306 shown in UI element 302. UI element 308 is a text overlay that displays one or more labels associated with the user's location within the virtual model; Col 7, lines 40-63, FIG. 4 shows a block diagram of the three primary user interface elements of an embodiment of the navigation tool.  UI element 302 shows a rendering of the model from a specific position and also serves as a means to navigate to adjacent positions and to change the viewing vector from a fixed position. As the user navigates, the rendered viewpoint shown in UI element 302 changes in real time based on a new position and viewing vector associated with the new location).   

	Regarding claim 29, Eraker discloses an apparatus for inputting a diagnosis result of a diagnosis target of a structure, the apparatus comprising: 
processing circuitry configured to display, on a screen (Col 5, lines 12-21, FIG. 2 shows an exemplary environment 200 for implementing various aspects of the disclosed inventions that includes a computer 202, the computer 202 including a processing unit 204, a system memory 206 and a system bus 208.  The system bus 208 couples system components including, but not limited to, the system memory 206 to the processing unit 204.  The processing unit 204 may be any of various commercially available processors.  Dual microprocessors and other multi-processor architectures may also be employed as the processing unit 204; Col 5, lines 64-67 to Col 6, lines 1-14, these and other input devices are often connected to the processing unit 1204 through a serial port interface 240 that is coupled to the system bus 208, but may be connected by other interfaces, such as a parallel port, a game port, a universal serial bus ("USB"), an IR interface, a wireless transceiver 258, etc. A monitor 220 or other type of display device is also connected to the system bus 208 via an interface, such as a video adapter 218), a spherical image of the structure (FIG. 2 shows an exemplary environment 200 for implementing various aspects of the disclosed inventions that includes a computer 20; Col 3, lines 22-39, FIG. 3 shows an embodiment of a user interface 300 for navigating a three-dimensional (3D) virtual tour of a real property; Col 10, lines 66-67 to Col 11, lines 1-43, the capture process (defining a spatial boundary, data sampling, and annotation) for an enhanced user experience involves a dense sampling of spherical panorama image data at multiple exposures (e.g., high definition rendering, HDR) and sampling of point cloud geometry from a hybrid camera and laser range scanning device.  The processing pipeline (determining data sets, image calibration, image processing, 3D reconstruction (3DR) and scene understanding) operates on the data output from the capture process; rendering displays the processed data to an end-user via an IO device. During rendering, the user's position and navigation influence which elements of geometry and image data are combined for a given Image-Based Rendering algorithm at any possible location in or around the virtual model … Composited image primitives such as a spherical panorama enable 2 DOF rotational navigation. As shown in FIG. 3, the user interface 300 displays a spherical image of the structure of room);
receive an input of a position of the diagnosis target within the spherical image (Col 11, lines 64-67 to Col 12, lines 1-10, FIG. 10 shows a transaction pipeline associated with use of the User Interface System.  The transaction pipeline 1000 ties together the use of IBR models of real property with specific transactions in different business scenarios.  Business scenarios may involve selling, buying, renting, leasing, or booking real estate such as houses, apartments, offices, or hotels--all associated with real estate environments; Col 13, lines 5-35, in one example of a Transaction 1000 … For example, when coordinating a home inspection contingency, the transactional system 1004 would coordinate a mutually agreeable date and time between the buyer, seller, buyer's agent and home inspector.  Following inspection, the home inspector would upload the inspection report into the transactional system 804 which the buyer would review and then continue to move forward with the closing process.  Other contingencies and parties are similarly coordinated. Thus, the pipeline 1000 performs the home inspection for providing the inspection report into the transactional system. FIG. 12 shows a block diagram of an embodiment of an on-demand method of providing information about items in a virtual tour, including merchant information and advertisements via the user interface 100; Col 14, lines 32-35, in step 1202, the user selects an object that he sees in the virtual tour.  For example, while touring the kitchen, the user may select the stove in step 1202);
display, on the screen, an image indicating the diagnosis target (Col 14, lines 59-67, in step 1218, the identifying information about the object is presented to the user, along with information about merchants from whom the object may be purchased).
Eraker does not specifically disclose store, in a memory, position information indicating the received position of the diagnosis target; 

display an annotation input screen to receive, from a user, input of diagnosis information of the diagnosis target indicated by the displayed image superimposed on the spherical image.
However, Eraker discloses the computer includes a hard disk drive for storing the information input by a user, or received from a remote computer, in a suitable digital format (FIG. 2; Col 5, lines 33-44). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the on-demand method to store the select location within the spherical image into the memory in order to disclose “store, in a memory, position information indicating the received position of the diagnosis target”.
In additional, Eraker discloses display the image being superimposed on the spherical image based on the position of the diagnosis target (Col 14, lines 6-20, FIG. 11 shows an embodiment of the user interface 300 with an enhanced transaction capability.  In the embodiment shown, items such as furniture and appliances that are viewable via UI element 302 during a virtual tour may be associated with a transaction tag 1110 that indicates the item may be commercially available for the viewer to purchase.  Although the transaction tag 1110 shown in FIG. 11 is perceptible by the viewer, transaction tags in some embodiments may be imperceptible by the user, such as annotations and metadata added during the data capture process.  Other embodiments may not rely on transaction tags, instead relying on on-demand identification methods such as object, image, text, and trademark recognition techniques to identify items shown in UI element 302).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the on-demand method to display the identifying information about the object being superimposed on the spherical image based on the position of the diagnosis target.
	However, Eraker does not specifically disclose display an annotation input screen to receive, from a user, input of diagnosis information of the diagnosis target indicated by the displayed image superimposed on the spherical image.
	In the similar field of endeavor, Michalscheck discloses (FIGS. 1, 2 and 3; paragraph [0061], the computing device 26 may also include an image sensor 44, such as a digital camera or other image acquisition circuitry.  More specifically, the image sensor 44 may be capable of capturing a visual representation of surrounding physical features, for example, as image data.  As will be described in more detail below, visual representations of a portion of the facility may be transmitted to another computing device 26 to enable remotely and/or automatically identifying the industrial automation equipment 16 and/or providing other relevant information) display (Paragraph [0168], FIG. 11 is a screen capture of a display, in accordance with embodiments presented herein.  To simplify the following discussion, the display 183 will be described in relation to a mobile computing device 26 (e.g., a computing device 26)) an annotation input screen to receive, from a user, input of diagnosis information (Paragraph [0190], the user may select the notification virtual object.  For example, in response to a selection of the first notification virtual object 242, the mobile computing device 26 may display the control unit virtual object 190 to indicate that the obsolete status of the control unit automation; paragraphs [0192]-[0193], for example, the control unit virtual object 190 includes a Y (e.g., yes) button virtual object 228, an N (e.g., no) button virtual object 230, and an audit button virtual object 232.  More specifically, when the audit button virtual object 232 is selected, an audit result virtual object 234 may be displayed to provide results of an audit assessment … For example, when the Y button virtual object 228 is selected, the out of data firmware/software of the industrial automation equipment 16 may be updated and/or replacement parts for parts available in limited supplies may be recommended) of the diagnosis target (Paragraph [0169], the display 183 depicts a portion of the facility as real objects, which in the depicted embodiment includes a control unit real object 184) indicated by the displayed image superimposed on (Paragraph [0189], a first notification virtual object 242 is superimposed on the control unit real object 184) the spherical image (Paragraph [0175], the mobile computing device 26 may then depict real objects to visually represent its surroundings (block 200).  In some embodiments, the real objects may be based on image data capturing the surroundings proximate the mobile computing device 26 (block 210).  For example, the mobile computing device 26 may display a visual representation presently captured by its image sensor 44, in which visual representations of physical features (e.g., the industrial automation equipment 16) are real objects; paragraph [0178], the visual representation may be a three-dimensional (3D) representation of the facility determined by a 3D scan of the facility to capture the 3D contours of the physical features, such as the 3D shape of industrial automation equipment 16.  The 3D visual representation may facilitate training users 32 regarding the operation and/or layout of the facility).
	Eraker and Michalscheck are analogous art because both pertain to utilize the method for performing the inspection of the captured structure. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the a user interface taught by Eraker to have the user interface monitoring taught by Michalscheck to provide the user input screen corresponding to the indicated diagnosis target in order to allow the user input the diagnosis information. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Eraker according to the relied-upon teachings of Michalscheck to obtain the invention as specified in claim.

	Regarding claim 30, Eraker discloses a non-transitory computer-readable medium storing a program that, when executed by processing circuitry, causes the processing circuitry to perform a method of inputting a diagnosis result of a diagnosis target of a structure (Col 5, lines 12-21, FIG. 2 shows an exemplary environment 200 for implementing various aspects of the disclosed inventions that includes a computer 202, the computer 202 including a processing unit 204, a system memory 206 and a system bus 208; Col 5, lines 13-53, the computer 202 further includes a hard disk drive 214.  The hard disk drive 214 can be connected to the system bus 208 by a hard disk drive interface 216.  The removable storage drives (DVD drives, floppy drives, etc.) are not shown for clarity.  However, the removable storage drives and their associated computer-readable media provide nonvolatile storage of data, data structures, and computer-executable instructions for implementing the inventions described herein), the method comprising: 
displaying, on a screen, a spherical image of the structure (Col 3, lines 22-39, FIG. 3 shows an embodiment of a user interface 300 for navigating a three-dimensional (3D) virtual tour of a real property; Col 10, lines 66-67 to Col 11, lines 1-43, the capture process (defining a spatial boundary, data sampling, and annotation) for an enhanced user experience involves a dense sampling of spherical panorama image data at multiple exposures (e.g., high definition rendering, HDR) and sampling of point cloud geometry from a hybrid camera and laser range scanning device.  The processing pipeline (determining data sets, image calibration, image processing, 3D reconstruction (3DR) and scene understanding) operates on the data output from the capture process; rendering displays the processed data to an end-user via an IO device. During rendering, the user's position and navigation influence which elements of geometry and image data are combined for a given Image-Based Rendering algorithm at any possible location in or around the virtual model … Composited image primitives such as a spherical panorama enable 2 DOF rotational navigation. As shown in FIG. 3, the user interface 300 displays a spherical image of the structure of room); 
receiving an input of a position of the diagnosis target within the spherical image (Col 11, lines 64-67 to Col 12, lines 1-10, FIG. 10 shows a transaction pipeline associated with use of the User Interface System.  The transaction pipeline 1000 ties together the use of IBR models of real property with specific transactions in different business scenarios.  Business scenarios may involve selling, buying, renting, leasing, or booking real estate such as houses, apartments, offices, or hotels--all associated with real estate environments; Col 13, lines 5-35, in one example of a Transaction 1000 … For example, when coordinating a home inspection contingency, the transactional system 1004 would coordinate a mutually agreeable date and time between the buyer, seller, buyer's agent and home inspector.  Following inspection, the home inspector would upload the inspection report into the transactional system 804 which the buyer would review and then continue to move forward with the closing process.  Other contingencies and parties are similarly coordinated. Thus, the pipeline 1000 performs the home inspection for providing the inspection report into the transactional system. FIG. 12 shows a block diagram of an embodiment of an on-demand method of providing information about items in a virtual tour, including merchant information and advertisements via the user interface 100; Col 14, lines 32-35, in step 1202, the user selects an object that he sees in the virtual tour.  For example, while touring the kitchen, the user may select the stove in step 1202); 4Application No. 16/929,349 Preliminary Amendment 
displaying, on the screen, an image indicating the diagnosis target (Col 14, lines 59-67, in step 1218, the identifying information about the object is presented to the user, along with information about merchants from whom the object may be purchased).
Eraker does not specifically disclose storing, in a memory, position information indicating the received position of the diagnosis target; 

displaying an annotation input screen to receive, from a user, input of diagnosis information of the diagnosis target indicated by the displayed image superimposed on the spherical image.
	However, Eraker discloses the computer includes a hard disk drive for storing the information input by a user, or received from a remote computer, in a suitable digital format (FIG. 2; Col 5, lines 33-44). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the on-demand method to store the select location within the spherical image into the memory in order to disclose “storing, in a memory, position information indicating the received position of the diagnosis target”.
	In additional, Eraker discloses displaying the image being superimposed on the spherical image based on the position of the diagnosis target (Col 14, lines 6-20, FIG. 11 shows an embodiment of the user interface 300 with an enhanced transaction capability.  In the embodiment shown, items such as furniture and appliances that are viewable via UI element 302 during a virtual tour may be associated with a transaction tag 1110 that indicates the item may be commercially available for the viewer to purchase.  Although the transaction tag 1110 shown in FIG. 11 is perceptible by the viewer, transaction tags in some embodiments may be imperceptible by the user, such as annotations and metadata added during the data capture process.  Other embodiments may not rely on transaction tags, instead relying on on-demand identification methods such as object, image, text, and trademark recognition techniques to identify items shown in UI element 302).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the on-demand method to display the identifying information about the object being superimposed on the spherical image based on the position of the diagnosis target.
	However, Eraker does not specifically disclose displaying an annotation input screen to receive, from a user, input of diagnosis information of the diagnosis target indicated by the displayed image superimposed on the spherical image.
	In the similar field of endeavor, Michalscheck discloses (FIGS. 1, 2 and 3; paragraph [0061], the computing device 26 may also include an image sensor 44, such as a digital camera or other image acquisition circuitry.  More specifically, the image sensor 44 may be capable of capturing a visual representation of surrounding physical features, for example, as image data.  As will be described in more detail below, visual representations of a portion of the facility may be transmitted to another computing device 26 to enable remotely and/or automatically identifying the industrial automation equipment 16 and/or providing other relevant information) displaying (Paragraph [0168], FIG. 11 is a screen capture of a display, in accordance with embodiments presented herein.  To simplify the following discussion, the display 183 will be described in relation to a mobile computing device 26 (e.g., a computing device 26)) an annotation input screen to receive, from a user, input of diagnosis information (Paragraph [0190], the user may select the notification virtual object.  For example, in response to a selection of the first notification virtual object 242, the mobile computing device 26 may display the control unit virtual object 190 to indicate that the obsolete status of the control unit automation; paragraphs [0192]-[0193], for example, the control unit virtual object 190 includes a Y (e.g., yes) button virtual object 228, an N (e.g., no) button virtual object 230, and an audit button virtual object 232.  More specifically, when the audit button virtual object 232 is selected, an audit result virtual object 234 may be displayed to provide results of an audit assessment … For example, when the Y button virtual object 228 is selected, the out of data firmware/software of the industrial automation equipment 16 may be updated and/or replacement parts for parts available in limited supplies may be recommended) of the diagnosis target (Paragraph [0169], the display 183 depicts a portion of the facility as real objects, which in the depicted embodiment includes a control unit real object 184) indicated by the displayed image superimposed on (Paragraph [0189], a first notification virtual object 242 is superimposed on the control unit real object 184) the spherical image (Paragraph [0175], the mobile computing device 26 may then depict real objects to visually represent its surroundings (block 200).  In some embodiments, the real objects may be based on image data capturing the surroundings proximate the mobile computing device 26 (block 210).  For example, the mobile computing device 26 may display a visual representation presently captured by its image sensor 44, in which visual representations of physical features (e.g., the industrial automation equipment 16) are real objects; paragraph [0178], the visual representation may be a three-dimensional (3D) representation of the facility determined by a 3D scan of the facility to capture the 3D contours of the physical features, such as the 3D shape of industrial automation equipment 16.  The 3D visual representation may facilitate training users 32 regarding the operation and/or layout of the facility).
	Eraker and Michalscheck are analogous art because both pertain to utilize the method for performing the inspection of the captured structure. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the a user interface taught by Eraker to have the user interface monitoring taught by Michalscheck to provide the user input screen corresponding to the indicated diagnosis target in order to allow the user input the diagnosis information. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Eraker according to the relied-upon teachings of Michalscheck to obtain the invention as specified in claim.

Regarding claim 31, the combination of Eraker in view of Michalscheck discloses everything claimed as applied above (see claim 15), and Eraker further disclose wherein the step of displaying the image further comprises displaying the image adjacent to the position of the diagnosis target within the spherical image (Col 14, lines 6-20, FIG. 11 shows an embodiment of the user interface 300 with an enhanced transaction capability.  In the embodiment shown, items such as furniture and appliances that are viewable via UI element 302 during a virtual tour may be associated with a transaction tag 1110 that indicates the item may be commercially available for the viewer to purchase.  Although the transaction tag 1110 shown in FIG. 11 is perceptible by the viewer. Thus, FIG. 11 shows the transaction tag 1110 adjacent to the position of the item within the spherical image).   

	Regarding claim 32, the combination of Eraker in view of Michalscheck discloses everything claimed as applied above (see claim 15).
However, Eraker does not specifically disclose wherein the step of displaying the annotation input screen further comprises displaying the annotation input screen adjacent to the displayed image on the screen.
	In the similar field of endeavor, Michalscheck discloses wherein the step of displaying (Paragraph [0168], FIG. 11 is a screen capture of a display, in accordance with embodiments presented herein.  To simplify the following discussion, the display 183 will be described in relation to a mobile computing device 26 (e.g., a computing device 26)) the annotation input screen further comprises displaying the annotation input screen (Paragraph [0190], the user may select the notification virtual object.  For example, in response to a selection of the first notification virtual object 242, the mobile computing device 26 may display the control unit virtual object 190 to indicate that the obsolete status of the control unit automation) adjacent to the displayed image (Paragraph [0189], a first notification virtual object 242 is superimposed on the control unit real object 184) on the screen (Paragraph [0169], the display 183 depicts a portion of the facility as real objects, which in the depicted embodiment includes a control unit real object 184. Thus, the display 183 displays the control unit virtual object 190 adjacent to the first notification virtual object 242 for providing input window corresponding to the indicated diagnosis target).
	Eraker and Michalscheck are analogous art because both pertain to utilize the method for performing the inspection of the captured structure. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the a user interface taught by Eraker to have the user interface monitoring taught by Michalscheck to provide the user input screen corresponding to the indicated diagnosis target in order to allow the user input the diagnosis information. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Eraker according to the relied-upon teachings of Michalscheck to obtain the invention as specified in claim.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Eraker et al (U.S. Patent No. 10, 242, 400 B1) in view of Michalscheck et al (U.S. Patent Application Publication 2016/0284128 A1) in view of HOVLAND et al (U.S. Patent Application Publication 2017/004689 A1).

	Regarding claim 20, the combination of Eraker in view of Michalscheck discloses everything claimed as applied above (see claim 15).
However, Eraker does not specifically disclose further comprising displaying, in the annotation input screen, a diagnosis image of the diagnosis region on the spherical image.     
Abstract, a method and an arrangement for visual inspection and logging of oil and/or gas well pipes are provided.  The arrangement comprises an inspection tool arranged to record, during the visual inspection, a plurality of images by recording means comprising gat least one fisheye lens; FIG. 1; paragraph [0025], the inspection assembly in this example comprises a sensor 12, which in FIG. 1 is exemplified as a camera socket 14, a camera lens 16 and a lens capsule 18; paragraph [0028], the camera socket may comprise camera means in order to record or in real time to supply an observer with 360/180 degree pictures of the pipe wall.  The camera means may further comprise a lens known as a "fisheye" lens.  A fisheye lens as referred to herein may be an ultra-wide-angle lens that produces strong visual distortion intended to create a wide panoramic or hemispherical image) further comprising displaying, in the annotation input screen, a diagnosis image of the diagnosis region on the spherical image (Paragraphs [0040]-[0041], FIGS. 2 and 3 are screen snap shots of an example of a user interface when monitoring a visual logging. At the right hand side of FIGS. 2 and 3, there is a graphical sphere with a sketched area indicating which part of the current cross section of the pipe or well that is being displayed in the center view of the figure; paragraph [0042], FIG. 3 illustrates an example where the user has navigated from the situation shown in FIG. 2 by clicking using the arrows and the zoom bar focusing on a part of the pipe wall on the left hand side.  As may be seen, the sketched area of the sphere is now narrowed and moved to the left, according to the displayed image. Thus, a diagnosis image of the diagnosis region on the spherical image is displayed in the input screen).
Eraker and HOVLAND are analogous art because both pertain to utilize the method for performing the inspection of the captured structure. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the a user interface taught by Eraker to have the user interface monitoring taught by HOVLAND to provide the user input screen corresponding to the displayed spherical image in order to allow the user input the inspection information. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Eraker according to the relied-upon teachings of HOVLAND to obtain the invention as specified in claim.

	Regarding claim 21, the combination of Eraker in view of Michalscheck discloses everything claimed as applied above (see claim 15).
However, Eraker does not specifically disclose wherein the step of displaying the annotation input screen comprises displaying an image different from the spherical image in the annotation input screen.   
 In the similar field of endeavor, HOVLAND discloses (Abstract, a method and an arrangement for visual inspection and logging of oil and/or gas well pipes are provided.  The arrangement comprises an inspection tool arranged to record, during the visual inspection, a plurality of images by recording means comprising gat least one fisheye lens; FIG. 1; paragraph [0025], the inspection assembly in this example comprises a sensor 12, which in FIG. 1 is exemplified as a camera socket 14, a camera lens 16 and a lens capsule 18; paragraph [0028], the camera socket may comprise camera means in order to record or in real time to supply an observer with 360/180 degree pictures of the pipe wall.  The camera means may further comprise a lens known as a "fisheye" lens.  A fisheye lens as referred to herein may be an ultra-wide-angle lens that produces strong visual distortion intended to create a wide panoramic or hemispherical image) wherein the step of displaying the annotation input screen comprises displaying an image different from the spherical image in the annotation input screen (Paragraphs [0040]-[0041], FIGS. 2 and 3 are screen snap shots of an example of a user interface when monitoring a visual logging. At the right hand side of FIGS. 2 and 3, there is a graphical sphere with a sketched area indicating which part of the current cross section of the pipe or well that is being displayed in the center view of the figure; paragraph [0042], FIG. 3 illustrates an example where the user has navigated from the situation shown in FIG. 2 by clicking using the arrows and the zoom bar focusing on a part of the pipe wall on the left hand side.  As may be seen, the sketched area of the sphere is now narrowed and moved to the left, according to the displayed image. Thus, the image displayed in the input screen different from the image displayed in the center view of figure).
Eraker and HOVLAND are analogous art because both pertain to utilize the method for performing the inspection of the captured structure. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the a user interface taught by Eraker to have the user interface monitoring taught by HOVLAND to provide the user input screen corresponding to the .
	
Allowable Subject Matter
Claims 18-19 and 23-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 18 depends from independent claim 15 and recites additional limitations of “receiving an input of the diagnosis information of the diagnosis target via the annotation input screen; and storing, in the memory, the input diagnosis information and the position information in association with each other” to specific the input of the diagnosis information of the diagnosis target and the input position information be stored in the memory in association with each other. 
The search results failed to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the motivation to teach the above limitations recited in claim 18.

Dependent claims 19 and 23-27 depend from claim 18. They have the same reasons at least due to their respective dependencies from claim 18.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XILIN GUO/Primary Examiner, Art Unit 2616